FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                     June 13, 2014
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court

 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                       No. 13-1375
                                               (D.C. No. 1:11-CR-00338-WYD-1)
 PAUL EUGENE BRAME,                                        (D. Colo.)

              Defendant - Appellant.



                                       ORDER


Before LUCERO, HARTZ, and HOLMES, Circuit Judges.


      The court was recently informed that the appellant in this matter, Paul

Eugene Brame, passed away on June 8, 2014. See Notice of Appellant’s Death,

No. 13-1375 (10th Cir., filed June 10, 2014). Accordingly, we DISMISS this

appeal as moot, see, e.g., United States v. Judd, 42 F. App’x 140, 141 n.1 (10th

Cir. 2002) (noting that a party’s appeal was “rendered moot by his death”), and

REMAND the case to the district court with instructions to vacate that portion of

the judgment imposing the challenged condition of supervised release. See

United States v. DeMichael, 461 F.3d 414, 417 (3d Cir. 2006) (remanding to the

district court with instructions to effectively vacate (i.e., “abate”) only that

element of the deceased defendant’s sentence challenged on appeal); United
States v. Butler, 48 F. App’x 630, 631 (9th Cir. 2002) (vacating sentence but not

conviction where the deceased defendant had appealed only his sentence). A

copy of this order shall stand as and for the mandate of this court.



                                             Entered for the Court




                                             ELISABETH A. SHUMAKER, Clerk




                                         2